DETAILED ACTION
This office action is responsive to communication(s) filed on 2/11/2020.
Any citation of the instant specification is as published in US Patent Application Publication 20200272126.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claims Status
Claims 1-7 are pending and are currently being examined.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

The following limitations of claim 1 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive:
wherein the control unit comprises: an edit screen display unit that displays an edit screen including a log data display area, a related parts display area, and a guidance screen display area in the display unit;
a log data display unit that displays a set of log data of a series of operations related to work by the machine tool to be input from the numerical controller in the log data display area;
a log data selection unit that selects log data from the set of the log data displayed in the log data display area in accordance with an instruction of a user;
a related parts display unit that acquires the related part related to the operation related to the selected log data from the storage unit and displays the related part in the related parts display area; and
a related parts arrangement unit that arranges the related part displayed in the related parts display area on the guidance screen being created in the guidance screen display area in accordance with an instruction of the user.

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Dependent claims 2-7 are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto; Hironari et al. (hereinafter Sakamoto – US 20170168698 A1) in view of Komatsu; Takaaki (hereinafter Komatsu – US 20180032404 A1).

	As per claim 1, Sakamoto teaches 
A screen creation device that creates a guidance screen for an operation related to work by a machine tool to be displayed on a display device of a numerical controller, the screen creation device comprising:
	a display unit; (FIG. 1:3)
a storage unit; (FIG. 1:4) 
and a control unit, (FIG. 1:5) 
wherein the storage unit (storage means 4) stores a edit screen display unit predefined related part related to the operation to be arranged on the guidance screen, (FIG. 1:44 and ¶ 48, edit window storage unit, for displaying edit window 7, which may include at least one or more of the following related parts: workpiece offset setting window 71, tool selection window 72, tool offset selection window 73, guidance input window 74, numerical value input pad tab 75 and machining condition calculation tab 76, see FIGs. 4-8B and ¶¶ 50-61. The operation that prompts the display of the related parts may include a selection, see for example, “[0068] Further, when the selected NC code is an NC code designating a spindle speed of the machine tool or a feed rate of a cutting tool such as S code or F code as described above, the display control unit 51 allows the numerical value input pad tab 75, having numerical value buttons, and the machining condition calculation tab 76, having input areas 76a for parameters required for calculating a spindle speed or a feed rate of the cutting tool, to be displayed on the edit window 7”)
and wherein the control unit comprises:
an edit screen display unit that displays an edit screen […], (FIGs. 1 and 7:74, and ¶ 90 display control unit 51 allows display of guidance input window 74 as edit window 7)
a related parts display area, (the abovementioned related parts are displayed as part of edit window 7, e.g., see ¶ 56 – “the edit window 7 including the numerical value input pad tab 75 and the machining condition calculation tab 76”)
and a guidance screen display area in the display unit; (FIG. 7:74b lower section of 74b with guidance comments)
[…];
[…];
a related parts display unit that acquires the related part related to the operation […] and displays the related part in the related parts display area; (display of related parts occur based on an operation, e.g., see ¶¶ 12, 23, 68 and 86, inter alia)
	and a related parts arrangement unit that arranges the related part displayed in the related parts display area on the guidance screen being created in the guidance screen display area in accordance with an instruction of the user. (e.g., ¶¶ 66-68, related parts displayed/arranged in edit window based on GUI data stored in unit 43)
Sakamoto doesn’t directly teach that the edit screen comprises “a log data display area”, that the control unit comprises “a log data display unit that displays a set of log data of a series of operations related to work by the machine tool to be input from the numerical controller in the log data display area” and “a log data selection unit that selects log data from the set of the log data displayed in the log data display area in accordance with an instruction of a user”, and that the operation is “related to the selected log data from the storage unit”. However, Komatsu discloses a numerical controller for a machine tool that stores and displays a change history for the parameters and accepts an input by an operator of a restoration request for restoring [editing] the controller back to a state of the parameter before a change of the parameter (e.g., Abstract and ¶ 44, 46, 78 and 80). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Komatsu to Sakamoto, because this would lead to a more versatile and efficient device, that allows for easily, and properly revert to a specific, previous parameter state upon need/request (Komatsu ¶¶ 5-6 and 76).

	As per claim 2, Sakamoto further teaches wherein the related part includes a related screen part […] of the operation and a related soft key […]. (Sakamoto FIGs. 7-8B and ¶¶ 34, 97, control inputs through touch-based soft keys such as “PROGRAM”, “OK”, “INSERT”, etc.)
Sakamoto doesn’t directly teach that the screen part and soft key are related to “log data”. However, Komatsu discloses a numerical controller for a machine tool that stores a change history for the parameters and accepts an input of a request, referred to as a “restoration request” for restoring the controller back to state of the parameter 

	As per claim 5, Sakamoto, as modified, further teaches 
A screen creation system, comprising:
the screen creation device according to claim 1; (refer to mapping of claim 1)
and one or more of the numerical controller, (Sakamoto ¶ 29) 
wherein the numerical controller comprises: a log data generation unit that generates the log data of the operation related to the work by the machine tool; and a log data output unit that outputs the set of the log data of the series of the operations related to the work by the machine tool generated by the log data generation unit to the screen creation device (Komatsu FIG. 4 and Komatsu ¶ 61)

	As per claim 6, Sakamoto, as modified, teaches 
A screen creation system, (Komatsu FIG. 1)
comprising:
the screen creation device according to claim 1; (refer to mapping of claim 1)
one or more of the numerical controller; (Sakamoto ¶ 29; Komatsu FIG. 1:200, which can be a server, see Komatsu ¶ 50)
and a collection server, (Komatsu FIG. 1:200, which can be a server, see Komatsu ¶ 50)
wherein the numerical controller comprises:
a log data generation unit that generates the log data related to the work by the machine tool; (Komatsu FIG. 7:S11,S12 and Komatsu ¶¶ 63-64) 
and a first log data output unit that outputs the set of the log data of the series of the operations related to the work by the machine tool generated by the log data generation unit to the collection server, (Komatsu FIG. 7:S14 and Komatsu ¶ 65)
and wherein the collection server comprises a second log data output unit that outputs a set of the log data corresponding to a designated numerical controller from the set of the log data of the series of the operations related to the work by the machine tool that is input from each of the numerical controller to the screen creation device.  (Komatsu FIG. 9:S35 and Komatsu ¶ 70)

	As per claim 7, Sakamoto further teaches wherein the screen creation device is included in the numerical controller. (Sakamoto ¶ 29)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 20170168698 A1) in view of Komatsu (US 20180032404 A1) as applied to claim 1 above, and further in view of Nishi; Hiroji et al. (hereinafter Nishi – US 20170220017 A1).

As per claim 3, Sakamoto doesn’t directly teach “further comprising a simulation unit that reproduces a procedure of the operations on the display unit […], wherein the related parts display unit acquires the related part related to the operation from the storage unit during the reproduction of the procedure of the operations and displays the related part on the related parts display area”. However, Nishi discloses
a manufacturing system comprises plural types of manufacturing apparatuses driven by operation programs (¶ 16), and comprising a simulator for confirming, via a display, each operation before actually executing the operations so that an operator can judge in advance whether there is or is not any abnormality caused by the program, and allowing for correction of the abnormality (¶¶ 57-58). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Nishi to Sakamoto, because this would lead to a more accurate device that helps prevent abnormalities in manufactured objects (Nishi ¶ 58).
Sakamoto, as modified by Nishi, doesn’t directly teach that the simulation is “based on the input set of the log data”. However, Komatsu discloses a numerical controller for a machine tool that stores a change history for the parameters and accepts an input of a request, referred to as a “restoration request” for restoring the .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 20170168698 A1) in view of Komatsu (US 20180032404 A1) as applied to claim 1 above, and further in view of Oki; Mitsuo (hereinafter Oki – US 20070276652 A1).

As per claim 4, Sakamoto further teaches 
further comprising a second related parts arrangement unit, (Sakamoto FIG. 1:44 and ¶ 48, edit window storage unit, for displaying edit window 7, which may include at least one or more of the following related parts: workpiece offset setting window 71, tool selection window 72, tool offset selection window 73, guidance input window 74, numerical value input pad tab 75 and machining condition calculation tab 76, see Sakamoto FIGs. 4-8B and ¶¶ 50-61.)
[…], 
and wherein the second related parts arrangement unit arranges the related part displayed in the related parts display area on the guidance screen being created in the guidance screen display area […]. (Sakamoto FIG. 1:44 and ¶ 48, edit window storage unit, for displaying edit window 7, which may include at least one or more of the following related parts: workpiece offset setting window 71, tool selection window 72, tool offset selection window 73, guidance input window 74, numerical value input pad tab 75 and machining condition calculation tab 76, see Sakamoto FIGs. 4-8B and ¶¶ 50-61)
Sakamoto doesn’t directly teach “wherein the storage unit stores a preset template of the guidance screen” and that the second related parts arrangement unit arranges the related part “according to the template”. However, Oki discloses the concept of displaying guidance screens based on template (¶ 69). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Oki to Sakamoto, because this would lead to a more flexible device, e.g., the device allowing for switching languages of the guidance screen text (¶¶ 2 and 49).

Double Patenting (Non-statutory, Obviousness type)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-2, 5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/597150 (hereinafter Copending), as filed on 8/24/2021, in view of Sakamoto (US 20170168698 A1).

	As per claim 1, Copending teaches 
A screen creation device that creates a […] screen […] on a display device of a numerical controller, the screen creation device comprising:
	a display unit; (claim 1)
	a storage unit; (claim 1)
	and a control unit, (claim 1, necessarily in control system)
[…]:
	[…] a log data display area, (claim 1, display unit and Undo/Redo target selection unit)
[…];
	a log data display unit that displays a set of log data of a series of operations related to work by the machine tool to be input from the numerical controller in the log data display area; (claim 1, change history display)
	a log data selection unit that selects log data from the set of the log data displayed in the log data display area […]; (claim 1 – “Undo/Redo target selection unit)
	[…];
	[…]. 
Copending doesn’t directly teach that the created/displayed screen is a “guidance” screen “for an operation related to work by a machine tool to be displayed”, “wherein the storage unit stores a predefined related part related to the operation to be arranged on the guidance screen, and wherein the control unit comprises…a related parts display area, and a guidance screen display area in the display unit”, that the control unit comprises “a related parts display unit that acquires the related part related to the operation […] from the storage unit and displays the related part in the related parts display area”, “a related parts arrangement unit that arranges the related part displayed in the related parts display area on the guidance screen being created in the guidance screen display area in accordance with an instruction of the user”, and that the control unit comprises “an edit screen display unit that displays an edit screen”. However, Sakamoto discloses that the created/displayed screen is a “guidance” screen “for an operation related to work by a machine tool to be displayed”, “wherein the storage unit stores a predefined related part related to the operation to be arranged on the guidance screen, and wherein the control unit comprises…a related parts display area, and a guidance screen display area in the display unit”, that the control unit comprises “a related parts display unit that acquires the related part related to the operation […] from the storage unit and displays the related part in the related parts display area”, “a related parts arrangement unit that arranges the related part displayed in the related parts display area on the guidance screen being created in the guidance screen display area in accordance with an instruction of the user”, and that the control unit comprises “an edit screen display unit that displays an edit screen” (refer to claim mapping in 103 rejection above for these elements). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Sakamoto to Copending, because this would lead to a more efficient device allow machining program to be edited accurately in a short time, by using guidance screens (Sakamoto Abstract).
Copending doesn’t directly teach that the edit screen includes “log data display area”, that the related part is “related to the selected log data”, that the selection of log data is “in accordance with an instruction of a user”. However, because Copending teaches a log data selection unit for reverting to previous state, “redo” (see claim 1), it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the selection display and selection to be either automatically or manually, in order to increase flexibility of the control apparatus.

	As per claim 2, Copending teaches a screen/display related to log data (claim 1, change history display). Copending doesn’t directly teach wherein the related part includes a related screen part […] of the operation and a related soft key […]. However, Sakamoto further discloses wherein the related part includes a related screen part […] of the operation and a related soft key […]. (Sakamoto FIGs. 7-8B and ¶¶ 34, 97, control inputs through touch-based soft keys such as “PROGRAM”, “OK”, “INSERT”, 

	As per claim 5, Copending, as modified, further teaches 
A screen creation system, comprising:
the screen creation device according to claim 1; (refer to mapping of claim 1)
and one or more of the numerical controller, (claim 1, a control system of a machine tool) 
wherein the numerical controller comprises: a log data generation unit that generates the log data of the operation related to the work by the machine tool; and a log data output unit that outputs the set of the log data of the series of the operations related to the work by the machine tool generated by the log data generation unit to the screen creation device. (Copending claim 1, display unit and Undo/Redo target selection unit)

	As per claim 7, Copending further teaches wherein the screen creation device is included in the numerical controller. (claim 1,  control system also displays/creates a change history screen)

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/597150 (hereinafter Copending), as filed on 8/24/2021, in view of Sakamoto (US 20170168698 A1), as applied to claim 1 above, and further in view of Nishi (US 20170220017 A1).

As per claim 3, Copending further teaches [displaying machine tool information] based on the input set of the log data (Abstract).
Copending, as modified, doesn’t directly teach that the information the input set of log data is used for a simulation, or “further comprising a simulation unit that reproduces a procedure of the operations on the display unit based on the input set of the log data, wherein the related parts display unit acquires the related part related to the operation from the storage unit during the reproduction of the procedure of the operations and displays the related part on the related parts display area”. However, Nishi discloses a manufacturing system comprises plural types of manufacturing apparatuses driven by operation programs (¶ 16), and comprising a simulator for confirming, via a display, each operation before actually executing the operations so that an operator can judge in advance whether there is or is not any abnormality caused by the program, and allowing for correction of the abnormality (¶¶ 57-58). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Nishi to Copending, as modified, because this would lead to a more accurate device that helps prevent abnormalities in manufactured objects (Nishi ¶ 58).

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/597150 (hereinafter Copending), as filed on 8/24/2021, in view of Sakamoto (US 20170168698 A1), as applied to claim 1 above, and further in view of Oki (US 20070276652 A1).

As per claim 4, Copending, as modified by Sakamoto, further teaches 
further comprising a second related parts arrangement unit, (Sakamoto FIG. 1:44 and ¶ 48, edit window storage unit, for displaying edit window 7, which may include at least one or more of the following related parts: workpiece offset setting window 71, tool selection window 72, tool offset selection window 73, guidance input window 74, numerical value input pad tab 75 and machining condition calculation tab 76, see Sakamoto FIGs. 4-8B and ¶¶ 50-61.)
[…], 
and wherein the second related parts arrangement unit arranges the related part displayed in the related parts display area on the guidance screen being created in the guidance screen display area […]. (Sakamoto FIG. 1:44 and ¶ 48, edit window storage unit, for displaying edit window 7, which may include at least one or more of the following related parts: workpiece offset setting window 71, tool selection window 72, tool offset selection window 73, guidance input window 74, numerical value input pad tab 75 and machining condition calculation tab 76, see Sakamoto FIGs. 4-8B and ¶¶ 50-61)
wherein the storage unit stores a preset template of the guidance screen” and that the second related parts arrangement unit arranges the related part “according to the template”. However, Oki discloses the concept of displaying guidance screens based on template (¶ 69). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Oki to Copending, as modified, because this would lead to a more flexible device, e.g., the device allowing for switching languages of the guidance screen text (¶¶ 2 and 49).

 
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/597150 (hereinafter Copending), as filed on 8/24/2021, in view of Sakamoto (US 20170168698 A1), as applied to claim 1 above, and further in view of Komatsu (US 20180032404 A1).

	As per claim 6, Copending, as modified, teaches 
A screen creation system, (see claim 5 mapping)
comprising:
the screen creation device according to claim 1; (refer to mapping of claim 1)
one or more of the numerical controller; (Copending claim 1, control system)
and a collection [device], claim (claim 1, storage unit of control system)
wherein the numerical controller comprises: a log data generation unit that generates the log data related to the work by the machine tool; (claim 1, change history organization unit) 
[…].  
Copending, as modified, doesn’t directly teach that the collection device is a “server”, “and a first log data output unit that outputs the set of the log data of the series of the operations related to the work by the machine tool generated by the log data generation unit to the collection server, and wherein the collection server comprises a second log data output unit that outputs a set of the log data corresponding to a designated numerical controller from the set of the log data of the series of the operations related to the work by the machine tool that is input from each of the numerical controller to the screen creation device.”
 However, Komatsu discloses 
that the collection device is a “server” (¶ 50)
and a first log data output unit that outputs the set of the log data of the series of the operations related to the work by the machine tool generated by the log data generation unit to the collection server, (Komatsu FIG. 7:S14 and Komatsu ¶ 65)
and wherein the collection server comprises a second log data output unit that outputs a set of the log data corresponding to a designated numerical controller from the set of the log data of the series of the operations related to the work by the machine tool that is input from each of the numerical controller to the screen creation device.  (Komatsu FIG. 9:S35 and Komatsu ¶ 70).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Komatsu to Copending, as modified, because this would lead to a more efficient system not tasked with accumulating large amounts of data (Komatsu ¶ 50).

The above double patenting rejections are provisional rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Kato Kenji et al. (JP H0720918 A), pertinent for disclosing a numerical controller with guidance functions for editing operations (Abstract) 
Seki Masaki et al. (EP 0640900 A1), pertinent for disclosing a numerical controller with guidance functions for inputting machining instructions (Pg 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        
						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175